Citation Nr: 9928189	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  93-24 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for pulmonary tuberculosis 
with bronchiectasis and aspergillosis, currently evaluated 30 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active service from October 1939 to May 1942.  

This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Muskogee Regional 
Office (RO) decisions rating the service-connected pulmonary 
disability 100 percent from September 1989 through February 
1992, 50 percent from March 1992 through February 1996, and 
30 percent, effective March 1, 1996.  In August 1994, the 
claims file was transferred to the Boise RO which has 
retained jurisdiction over the case.


REMAND

In his November 1993 substantive appeal, the veteran 
requested a hearing before a Member of the Board in 
Washington, DC (in September 1995, he also requested an RO 
hearing which was held in March 1996).  By August 6, 1999 
letter mailed to his address of record, he was informed that 
he was scheduled to appear at a Board hearing on October 7, 
1999.  A September 22, 1999 letter from the Disabled American 
Veterans, the veteran's former representative, indicates that 
he could not afford to fly to Washington, DC, to appear at a 
Board hearing, and that he requested a Travel Board hearing.

In view of the foregoing and to ensure full compliance with 
due process requirements, this case is REMANDED for the 
following action:

In accordance with the appropriate 
procedures, the RO should schedule the 
veteran for a personal hearing before a 
traveling Member of the Board.  
38 U.S.C.A. § 7107 (West 1991).  Such 
notice thereof should be furnished the 
veteran no less than 30 days prior to 
the date of the scheduled hearing, and 
he should be contacted at his current 
address.  38 C.F.R. § 19.76.

If the benefit sought on appeal is not granted, the veteran 
should be provided a supplemental statement of the case and 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further appellate review.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


